DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harrison US 2006/0288960 in view of Lagarde .
Regarding claim 15, Harrison discloses an animal leash, comprising: an elongate member (26) having a first end region and a second end region at an opposite 5end of said member from said first end region; a clip (24) arranged at said first end region of said member and configured to attached to a collar on the animal; and a coupling arrangement that provides at least two couplings (Harrison, Figures 1, 2, 2B) along the length of said member to provide said member with a coiled state in which said 10couplings are present and an extended state in which said couplings are not present, said coupling arrangement including a first coupling (28) at a first end region of said member and a second coupling (28) at a second end region at an opposite end of said member from said first end region. Although Harrison discloses various couplers (Harrison, ¶0023: lines 14-18) Not disclosed are the couplings being magnetic or magnets. Lagarde discloses magnetic couplings of an animal leash, with first (32) and second magnets (42) providing a leash in a coiled shape (Lagarde, Figure 2). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the couplings of Harrison to include magnets, as taught by Lagarde, as to provide an equivalent quickly releasable coupling. 
Regarding claim 19, Harrison in view of Lagarde further discloses said first and second magnets are permanently fixed in position on said member (in that the couplings of Harrison are shown as being permanently fixed in position and do not change positions throughout the figures).

Allowable Subject Matter
Claims 1-14 are allowed.
Claims 16-18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Harrison discloses an animal leash with an elongate member, a clip, and couplers. However, the couplers of Harrison are not disclosed as being in pairs, with the first of the pair being at a first end and a second movable longitudinally along the leash.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 20070006823; US 20060042562.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTEN C HAYES whose telephone number is (571)272-7881. The examiner can normally be reached M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michener Joshua can be reached on 571.272.1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRISTEN C HAYES/Primary Examiner, Art Unit 3642